Case: 4:20-cv-01236-MTS Doc. #: 23 Filed: 09/14/20 Page: 1 of 1 PagelD #: 1573

ORDER OF CONSOLIDATION
The Court, having considered the parties Motions and arguments, hereby rules as follows:
1. Mo. S. Ct. Rule 66.01(b) provides:
When civil actions involving a common question of law or fact are pending before the
court, it may order a joint hearing or trial of any or all the matters in issue in the civil
actions; it may order all the civil actions consolidated; and it may make such orders

concerning proceedings therein as may tend to avoid unnecessary costs or delay.
(emphasis added)

2. The Mustedanagic case has common questions of law and fact with the case:

    

  

Minor Plaintiffs:

  

Christina Hill, in her capacity as Next Friend for the followin
, Plaintiffs v.
The Missouri Highways and Transportation Commission s/k/a “The Missouri Department of
Transportation” a/k/a “MODOT,” Nissan North America, Inc., Continental Automotive Systems,
Inc., and Anthony Milton, Sr., Cause No. 1822-CC11782.

3. Both relate to the identical accident, and the Defendants are all the same. The allegations of
the Plaintiffs against the Defendants are almost identical.

4. The Court finds that consolidating the cases will conserve judicial resources and will avoid
unnecessary costs and delay.

5. Because of the significant delays caused by COVID, the Court believes that it would be more
appropriate to consolidate the Hill case into the Mustedanagic Cause Number, even though the
Mustedanagic case has a later cause number. The Court finds no prejudice to the Hill Plaintiffs
in consolidating their case into the Mustedanagic case.

7. The Court orders that henceforth, the Hi// case shall be consolidated into the Mustedanagic
case, and the parties are directed to file pleadings under the Mustedanagic case number, with the
pleading caption set forth above.

8. The Clerk ig directed to take whatever actions are appropriate to effectuate this Order.

   

 

 
